DETAILED ACTION
Response to Arguments/Amendments
The arguments and proposed amendments raise new issues that require further consideration and/or search. Most notably, new clarity issues are raised.
Applicant states “Thus, the integral [Symbol font/0x44]psr is a measure for model inaccuracies and interferences, that have an external effect on the process to be controlled and not a prognosticated change in the intake manifold pressure.” (emphasis in original). However, in direct contradiction, the original specification states, “…wherein [Symbol font/0x44]psr stands for a prognosticated change in the intake manifold pressure” [0023]. Further clarification is required to assess the intention of this limitation and also to determine if the new definition comprises new matter.
Additionally, the limitation, “the transformed maximally achievable target intake manifold pressure” is unclear. 
First, the limitation lacks antecedent basis.
Second, it is not understood why a “target” would have a maximally achievable value. Why would it be impossible for the system “target” any number?
Third, the best Examiner can understand what the claim is trying to capture, the system imposes a maximum target pressure based on what it determines to be the maximum actual achievable pressure. However, this understanding has all the same clarity issues set forth in the 6/22/22 action with respect to this limitation.
Applicant states that this wording is disclosed in the original specification at [0050]. However, this does not appear to be the case. Clearly, this exact wording is not in [0050]. Moreover, even the sentiment does not appear to be there. While the target pressure is mentioned, there is no reference to a “maximally achievable” value for the target.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747